OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, defendant Oak Point Management’s motion for summary judgment dismissing the complaint against it granted and the certified question answered in the negative.
Under the circumstances of this case, defendant had no duty to secure the front door of the residential apartment building it owned and operated in order to protect passersby from the threat of criminal actions by individuals engaging in drug-related activity in or around the building (see, Muniz v Flohern, Inc., 77 NY2d 869; Waters v New York City Hous. Auth., 69 NY2d 225). Although the infant plaintiff happened to be visiting one of the building’s tenants, his position was no different from that of any other passerby at the time he was shot on the street some 191 feet from the front of the building. At that point, his relationship to a building tenant was a mere fortuity having nothing to do with the circumstances surrounding the shooting. Accordingly, defendant Oak Point Management should have been granted summary judgment dismissing the complaint against it.
*933Chief Judge Kaye and Judges Simons, Titone, Bellacosa, Smith, Levine and Ciparick concur in memorandum.
Order reversed, etc.